IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA17-862

                                Filed: 15 May 2018

Macon County, Nos. 15 CRS 51404, 51405 and 16 CRS 00036

STATE OF NORTH CAROLINA

            v.

LESLIE JUNIOR COX


      Appeal by Defendant from order entered 29 July 2016 by Judge William H.

Coward and from judgments entered 4 November 2016 by Judge Robert G. Horne in

Superior Court, Macon County. Heard in the Court of Appeals 2 April 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Adren
      L. Harris, for the State.

      Guy J. Loranger for Defendant.


      McGEE, Chief Judge.


      Leslie Junior Cox (“Defendant”) appeals from an order denying his motion to

suppress evidence recovered during a traffic stop from a vehicle in which Defendant

was a passenger. For the reasons discussed below, we affirm.

                      I. Factual and Procedural Background

      First Sergeant Clay Bryson (“Sergeant Bryson”) and Deputy Sheriff Josh

Stewart (“Deputy Stewart”) of the Macon County Sheriff’s Department (“MCSD”)

were patrolling U.S. Route 441 in separate patrol cars in Macon County, North

Carolina, on 10 December 2015. Sergeant Bryson had been employed by the MCSD
                                      STATE V. COX

                                    Opinion of the Court



for over sixteen years, had extensive training in the area of drug interdiction, and

had investigated more than one hundred drug cases for the MCSD. According to the

trial court’s unchallenged findings, U.S. Route 441 is a major thoroughfare for traffic

from Atlanta, and Atlanta is “a major source of controlled substances for western

North Carolina.” Sergeant Bryson testified there was “a lot of drug activity on [U.S.

Route] 441.” While on patrol on 10 December 2015, Sergeant Bryson had with him a

police dog trained to detect controlled substances.

       Sergeant Bryson was parked in his patrol car on the east side of U.S. Route

441, perpendicular to the road, when he noticed a gold Pontiac (“the vehicle”)

traveling northbound around 3:00 p.m. Sergeant Bryson testified that, as the vehicle

approached, he “noticed the female driver . . . was slumped back and over toward the

center console [and] the male passenger . . . [who was wearing] . . . a cowboy type of

hat[,] . . . tilted his head slightly, almost to block his face.” Sergeant Bryson testified

this behavior by the driver, later identified as Melanie Pursley (“Pursley”), and the

passenger, later identified as Defendant, suggested “nervousness” and “aroused

[Sergeant Bryson’s] suspicion somewhat [based on] some of the [drug interdiction]

training [he had] been through.” Sergeant Bryson pulled his patrol car onto the road

and into the far left lane, behind the vehicle. When Pursley did not voluntarily switch

lanes, Sergeant Bryson moved over into the right-hand lane and pulled up alongside

the vehicle.   Sergeant Bryson testified that, as he pulled up beside the vehicle,



                                           -2-
                                     STATE V. COX

                                   Opinion of the Court



Pursley “swerved over into [Sergeant Bryson’s] lane with the two right[-]side tires of

[Pursley’s] vehicle crossing the dotted white line in the center of the roadway into

[Sergeant Bryson’s] lane.” This caused Sergeant Bryson to pull his patrol car to the

right “over the fog line in order to keep from having a [] collision with the vehicle and

[to] abruptly hit[] [his] brakes.” After hitting his brakes, Sergeant Bryson pulled back

into the passing lane, behind the vehicle. Using a radar device, Sergeant Bryson

clocked the vehicle’s speed at sixty-two miles per hour in a fifty-five mile per hour

speed limit zone.    Sergeant Bryson initiated a traffic stop for Pursley’s unsafe

movement and the speeding violation, and Pursley pulled off the road into a vacant

parking lot.

      Sergeant Bryson approached the driver’s side of the vehicle and asked Pursley

for her driver’s license and vehicle registration. Pursley produced a registration card

and began “fumbling all through the vehicle . . . searching for a driver’s license.”

Sergeant Bryson testified that, as Pursley was searching for her license, he “was

watching her behavior” and “note[d] a lot of [] nervousness[.]” Pursley’s “hands were

shaking” when she handed Sergeant Bryson her registration card, and he could “see

her heartbeat[.]” Pursley eventually stopped searching for her driver’s license and

told Sergeant Bryson she believed she had left it at a gas station in Georgia.

      Because Pursley had no driver’s license or other form of personal identification,

Sergeant Bryson asked her to exit the vehicle. While standing behind the vehicle,



                                          -3-
                                      STATE V. COX

                                    Opinion of the Court



Sergeant Bryson “engaged [Pursley] in general conversation[,] . . . ask[ing] . . . where

[she was] coming from, [and] where [she was] going[.]” Pursley gave Defendant’s

name and indicated Defendant was her boyfriend. She stated they were traveling

from Georgia, “headed to Kentucky . . . [for Pursley] to meet [Defendant’s] parents for

the first time.”     Pursley indicated that was “the reason for her nervousness[.]”

Sergeant Bryson wrote Pursley’s name and date of birth on the back of her

registration card.

      Sergeant Bryson asked Pursley “if [Defendant] had an ID on him because

[Pursley did] not . . . and asked if [he] could . . . speak to [Defendant].” According to

Sergeant Bryson, Pursley responded, “of course.” Sergeant Bryson approached the

passenger side of the vehicle and tapped on the window “to get [Defendant] to roll it

down.” Sergeant Bryson testified:

             I asked [Defendant] just a couple of general questions after
             asking for his ID. He [told] me [he and Pursley were]
             headed to his camper on Big Cove in Cherokee[.] [I] asked
             him if he was going to do any gambling over there, just
             ask[ed] him some general questions. He said they were
             going over there to work on his camper for the week. . . .
             As I first walked up to the vehicle – I’ve been working dope
             for an extended period of time now. When I walked up to
             the vehicle I noticed [] [Defendant] had a sore, [an] open
             sore on the side of his face . . . [that] looked to me [like] that
             of a meth[amphetamine] sore.

Sergeant Bryson indicated one of his purposes in speaking with Defendant was to see

if Defendant could “vouch” for Pursley. According to Sergeant Bryson, when asked to



                                           -4-
                                     STATE V. COX

                                   Opinion of the Court



verify Pursley’s name, Defendant replied: “I guess that’s her name.” Sergeant Bryson

testified that when, at the end of their initial conversation, he again asked Defendant

for Pursley’s name, Defendant stated “he [did not] remember.” Sergeant Bryson

testified he “didn’t see a great deal of nervousness with [Defendant].”

      Sergeant Bryson returned to his patrol car to enter Pursley’s name and date of

birth into his mobile data terminal. Sergeant Bryson testified it took longer to run a

data search using a name and date of birth rather than a driver’s license number.

Sergeant Bryson also testified he had to search “in the correct [S]tate that [Pursley]

was out of, Georgia[,]” and that “[a] lot of times Georgia is slow to respond and . . . I

have no control over that.” The search revealed Pursley’s driver’s license expired the

previous day. Sergeant Bryson prepared a written warning citation. He testified

that an out-of-state citation takes longer to prepare because the information must be

entered manually rather than by automatically accessing a database of the North

Carolina DMV.

      While preparing Pursley’s warning citation, Sergeant Bryson asked Deputy

Stewart to run Defendant’s driver’s license “to see if [Defendant’s license] was valid

[such that Defendant would] be able to drive [Pursley’s vehicle] off from that location.”

Sergeant Bryson issued the printed citation to Pursley and returned Defendant’s

license. Sergeant Bryson testified that, “[i]n the process of getting the [license] back

[to Defendant][,] I asked him if there was anything illegal in the vehicle, anything I



                                          -5-
                                     STATE V. COX

                                   Opinion of the Court



needed to know of[.]” Defendant responded: “Not that I’m aware of.” Sergeant

Bryson testified this was a “red flag[,]” based on his drug interdiction training,

because it was “a yes or no question.” Pursley continued to engage Sergeant Bryson

in unsolicited conversation about her expired license. As they continued speaking,

Sergeant Bryson asked Pursley whether she was “responsible for everything in the

vehicle.” Pursley “hesitated and [said], my stuff.” Pursley stated Defendant “ha[d]

his own stuff.” Sergeant Bryson testified this response from Pursley was another

“red flag,” because “[a] typical response in a situation like that[] [would be][,] I know

what’s in my vehicle. . . . [M]ost people will give you a straight up yes or no answer.”

Sergeant Bryson asked Pursley “if [the drug-sniffing] dog was going to . . . alert on

her vehicle, and [Pursley] said, ‘I don’t reckon.’” This equivocal response from Pursley

was “another red flag.”

        Sergeant Bryson told Pursley he would ask Defendant to exit the vehicle and

he would then conduct a dog sniff around the exterior perimeter of the vehicle.

Sergeant Bryson testified Pursley’s “level of nervousness was elevated” and Pursley

continued “engaging [him] in conversation at that point.”            Pursley indicated

Defendant might be in possession of some “personal use” marijuana and that there

might be a hunting knife in the vehicle. Sergeant Bryson’s dog “[s]howed [] indicators

that he smelled illegal controlled substances there inside [Pursley’s] vehicle.”

Sergeant Bryson returned the dog to his patrol vehicle and called for assistance to



                                          -6-
                                     STATE V. COX

                                   Opinion of the Court



begin searching the vehicle. Inside the vehicle, officers found “[a] large amount of

illegal contraband including methamphetamine, some marijuana, [and] some

paraphernalia, including baggies, scales, . . . [and] pipes.”

      Defendant was arrested and subsequently indicted on charges of trafficking in

methamphetamine by possession, possession of marijuana, possession of drug

paraphernalia, trafficking in methamphetamine by transportation, and possession of

methamphetamine with intent to manufacture, sell, or deliver. Defendant filed a

motion on 23 March 2016 seeking “to suppress the use as evidence of any and all

items seized from the vehicle of the co-defendant [] Pursley.” Defendant contended

Sergeant Bryson unlawfully extended the 10 December 2015 traffic stop without

reasonable suspicion of criminal activity by either Pursley or Defendant. The trial

court held a hearing on Defendant’s motion to suppress on 26 July 2016 and denied

the motion by order entered 29 July 2016. A jury convicted Defendant on all charges

on 4 November 2016.        The trial court consolidated Defendant’s convictions for

sentencing and sentenced Defendant to two separate terms of 225 to 282 months’

imprisonment. Defendant appeals.

                                II. Motion to Suppress

      Defendant contends the trial court erred by denying his motion to suppress

because Sergeant Bryson unlawfully extended an otherwise-completed traffic stop




                                          -7-
                                    STATE V. COX

                                  Opinion of the Court



without reasonable suspicion of criminal activity. Following our Supreme Court’s

recent holding in State v. Bullock, ___ N.C. ___, 805 S.E.2d 671 (2017), we disagree.

                               A. Standard of Review

      “This Court’s review of an appeal from the denial of a defendant’s motion to

suppress is limited to determining ‘whether competent evidence supports the trial

court’s findings of fact and whether the findings of fact support the [trial court’s]

conclusions of law.’” State v. Granger, 235 N.C. App. 157, 161, 761 S.E.2d 923, 926

(2014) (quoting State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011)).

“[W]e examine the evidence . . . in the light most favorable to the State[.]” State v.

Hunter, 208 N.C. App. 506, 509, 703 S.E.2d 776, 779 (2010).

      On appeal, “[t]he trial court’s findings of fact regarding a motion to suppress

are conclusive . . . if supported by competent evidence.” State v. Edwards, 185 N.C.

App. 701, 702, 649 S.E.2d 646, 648 (2007). “[U]nchallenged findings of fact are

presumed to be supported by competent evidence and [are] binding on appeal.” Cape

Fear River Watch v. N.C. Envtl. Mgmt. Comm’n, 368 N.C. 92, 99, 772 S.E.2d 445, 450

(2015) (citation and quotation marks omitted) (first alteration added). “Our review

of a trial court’s conclusions of law on a motion to suppress is de novo.” Edwards, 185
N.C. App. at 702, 649 S.E.2d at 648 (citation omitted). “Under de novo review, this

Court considers the matter anew and freely substitutes its own judgment for that of




                                         -8-
                                    STATE V. COX

                                  Opinion of the Court



the [trial court].” State v. Ward, 226 N.C. App. 386, 388, 742 S.E.2d 550, 552 (2013)

(citation and internal quotation marks omitted) (alteration in original).

                                     B. Analysis

      According to Defendant, the 10 December 2015 traffic stop concluded when

Sergeant Bryson issued the warning citation to Pursley and, at that time, Sergeant

Bryson lacked necessary reasonable suspicion to justify extending the stop to conduct

the dog sniff that ultimately led to the discovery of contraband inside Pursley’s

vehicle.

      The Fourth Amendment to the United States Constitution secures the right to

be free from unreasonable searches and seizures. U.S. Const. amend. IV. “A traffic

stop is a seizure even though the purpose of the stop is limited and the resulting

detention quite brief.” State v. Barnard, 362 N.C. 244, 246, 658 S.E.2d 643, 645

(2008) (citation and internal quotation marks omitted). During a traffic stop, both

the driver and any passengers are “seized” within the meaning of the Fourth

Amendment, and a passenger “may challenge the constitutionality of the stop[,] . . .

including any improper prolongation of that investigatory detention.”        State v.

Hernandez, 208 N.C. App. 591, 597, 704 S.E.2d 55, 59 (2010) (citations and internal

quotation marks omitted).      While “it is not unreasonable under the Fourth

Amendment . . . to detain a passenger when a vehicle has been stopped due to a traffic

violation committed by the driver of the car[,]” this Court has held that “a passenger



                                         -9-
                                      STATE V. COX

                                    Opinion of the Court



may not be detained indefinitely. Once the original purpose of the stop has been

addressed, there must be grounds which provide a reasonable and articulable

suspicion in order to justify further delay.” State v. Brewington, 170 N.C. App. 264,

272, 612 S.E.2d 648, 653 (2005) (citations and internal quotation marks omitted).

       The “tolerable duration” of a routine traffic stop “is determined by the seizure’s

‘mission,’ which is to address the traffic violation that warranted the stop, and attend

to related safety concerns.” Rodriguez v. U.S., 575 U.S. ___, ___, 191 L. Ed. 2d 492,

___ (2015) (internal citation omitted). In Rodriguez, the United States Supreme

Court held that a seizure for a traffic violation “ends when tasks tied to the traffic

infraction are – or reasonably should have been – completed[,]” and an otherwise-

completed traffic stop may not be prolonged “absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.” Id. at ___, 191 L. Ed. 2d at

___; see also State v. Downey, ___ N.C. App. ___, ___, 796 S.E.2d 517, 519 (2017)

(“When a law enforcement official initiates a valid traffic stop, . . . the officer may not

extend the duration of that stop beyond the time necessary to issue the traffic citation

unless the officer has reasonable, articulable suspicion of some other crime.” (citation

omitted)).

       “Traffic stops have been historically reviewed under the investigatory

detention framework first articulated [by the United States Supreme Court] in Terry

v. Ohio, 392 U.S. 1, [] 20 L. Ed. 2d 889 (1968). Therefore, reasonable suspicion is the



                                           - 10 -
                                     STATE V. COX

                                   Opinion of the Court



necessary standard for traffic stops.” State v. Otto, 366 N.C. 134, 137, 726 S.E.2d 824,

827 (2012) (citation and quotation marks omitted). “If [an] investigatory seizure is

invalid [due to a lack of reasonable suspicion], evidence resulting from the

warrantless stop is inadmissible under the exclusionary rule in both our federal and

state constitutions.” State v. Fields, 195 N.C. App. 740, 743, 673 S.E.2d 765, 767

(2009) (citation omitted). “Reasonable suspicion is a less demanding standard than

probable cause and requires a showing considerably less than preponderance of the

evidence. Only some minimal level of objective justification is required.” State v.

Salinas, 214 N.C. App. 408, 409, 715 S.E.2d 262, 264 (2011) (citation and quotation

marks omitted). Our Supreme Court

             has determined that the reasonable suspicion standard
             requires that the stop . . . be based on specific and
             articulable facts, as well as the rational inferences from
             those facts, as viewed through the eyes of a reasonable,
             cautious officer, guided by his experience and training.
             Moreover, [a] court must consider “the totality of the
             circumstances – the whole picture” in determining whether
             a reasonable suspicion exists.

Id. at 409-10, 715 S.E.2d at 264 (citation and quotation marks omitted) (alterations

in original); see also State v. Johnson, ___ N.C. ___, ___, 803 S.E.2d 137, 139 (2017)

(“To determine whether reasonable suspicion exists, courts must look at ‘the totality

of the circumstances,’ as viewed from the standpoint of an objectively reasonable

police officer[.]” (citations and internal quotation marks omitted) (emphasis added)).




                                          - 11 -
                                            STATE V. COX

                                         Opinion of the Court



        In the present case, Defendant contends that (1) the traffic stop concluded

when Sergeant Bryson gave the warning citation to Pursley,1 and (2) “[a]t that point

in the stop, [Sergeant] Bryson could not have formed reasonable suspicion [of criminal

activity] from his interactions with Pursley and [Defendant][.]” Defendant has not

challenged any of the trial court’s findings of fact, and we therefore “accept the

findings of fact as true.” State v. Gerard, ___ N.C. App. ___, ___, 790 S.E.2d 592, 595

(2016). Defendant also does not appear to argue that Sergeant Bryson unlawfully

prolonged the traffic stop up to the point of issuing the warning citation to Pursley.

Indeed, Defendant states in his brief that the printing of the warning citation was

“the end of what had been a ‘necessary and unavoidable’ process.” (emphasis added).

Thus, the only question for our consideration is whether, as Defendant argues, the

trial court erroneously concluded Sergeant Bryson observed a sufficient number of

“red flags” prior to issuing the warning citation to support a reasonable suspicion of

criminal activity and justify further detaining Defendant and Pursley. Applying




        1  The trial court similarly determined that “[t]he ‘traffic stop’ mission was concluded when
[Sergeant] Bryson handed the warning citation to Pursley.” We note this Court has held that “an
initial traffic stop concludes . . . only after an officer returns the detainee’s driver’s license and
registration.” State v. Jackson, 199 N.C. App. 236, 243, 681 S.E.2d 492, 497 (2009) (emphasis added);
see also State v. Velasquez-Perez, 233 N.C. App. 585, 595, 756 S.E.2d 869, 876 (2014) (discussing
Jackson, and holding traffic stop did not conclude when officer handed defendant written warning
citation, because officer “had not completed his checks related to the licenses, registration, insurance,
travel logs, and invoices of [the defendant’s] commercial vehicle.”). Thus, contrary to Defendant’s
argument, the mere issuance of the printed citation to Pursley did not itself conclude the traffic stop.
However, the distinction is inapposite in this case, because the trial court’s findings indicate Sergeant
Bryson returned Pursley’s registration at the same time he handed her the printed citation, thus
concluding the initial traffic stop.

                                                 - 12 -
                                     STATE V. COX

                                   Opinion of the Court



Bullock, as further discussed below, we do not find the trial court’s conclusion

erroneous.

      The trial court stated the following in Conclusion of Law Number Three:

             The [c]ourt’s findings of fact show that up to the point of
             the delivery of the citation [to Pursley], the “red flags” that
             [Sergeant] Bryson [observed] were as follows:

             a. [Pursley’s and Defendant’s] evasiveness [by] hiding
             their faces as they passed [Sergeant] Bryson;

             b. [The fact that Pursley and Defendant were] travelling
             on a road known to [Sergeant] Bryson as a major route for
             drug traffic into western North Carolina;

             c. The swerving of [Pursley’s] car upon the sudden
             appearance of [Sergeant Bryson’s patrol vehicle];

             d. Pursley’s extreme and continued nervousness;

             e. The clear inconsistencies in [Pursley’s and Defendant’s]
             descriptions of their travel plans and their relationship;

             f. The open sore on [Defendant’s] face, which [Sergeant]
             Bryson believed to be related to [the] use of
             methamphetamine; [and]

             g. Pursley’s equivocal answer to [Sergeant Bryson’s]
             question, “Is there anything in the vehicle that I need to
             know about?”

The court later concluded in Conclusion of Law Number Thirteen that “[g]iven the

‘red flags’ observed by [Sergeant] Bryson before he delivered the warning citation to

Pursley, . . . based on the totality of [the] circumstances, reasonable suspicion existed

to support [Sergeant] Bryson . . . in his determination that criminal activity may have


                                          - 13 -
                                     STATE V. COX

                                   Opinion of the Court



been afoot.” (emphasis in original). Defendant does not dispute that Sergeant Bryson

in fact observed the “red flags” enumerated in Conclusion of Law Number Three.

Defendant instead argues that the first six “red flags” relied upon by the trial court

involved noncriminal behavior “consistent with innocent travel.” See Fields, 195 N.C.

App. at 745, 673 S.E.2d at 768. Defendant further asserts that the final “red flag”

identified in Conclusion of Law Number Three – Pursley’s equivocal response to

Sergeant Bryson’s question about the contents of the vehicle – actually occurred after

Sergeant Bryson issued the citation and returned Pursley’s registration.

      Defendant cites State v. Reed, ___ N.C. App. ___, 791 S.E.2d 486 (2016), in

which this Court held a law enforcement officer lacked reasonable suspicion of

criminal activity to extend a traffic stop after issuing a speeding ticket. In Reed, a

state trooper pulled the defendant over for speeding and, in the course of the stop,

asked the defendant to sit in the trooper’s patrol vehicle while he ran checks on the

defendant’s license and criminal background; asked the defendant questions about

his travel plans and criminal history; and separately questioned the defendant’s

passenger. The trooper “told [the] [d]efendant that his driver’s license was okay[,]

. . . issued a warning ticket [for speeding][,] and asked [the] [d]efendant if he had any

questions.” Id. at ___, 791 S.E.2d at 489. The trooper then told the defendant “he

was completely done with the traffic stop, but [that he] wanted to ask [the]

[d]efendant additional questions.”     Id. (internal quotation marks omitted).      The



                                          - 14 -
                                     STATE V. COX

                                   Opinion of the Court



trooper’s subsequent questioning of the defendant and the passenger led to the

discovery of cocaine inside the defendant’s vehicle.

      This Court held the Reed trial court’s findings of fact “[did] not support its

conclusion that [the trooper] had reasonable suspicion of criminal activity to extend

the traffic stop and conduct a search after the traffic stop concluded.” Id. at ___, 791

S.E.2d at 493. The factors relied upon by the trial court in that case included that

the defendant appeared “overly nervous;” initially refused to sit in the trooper’s patrol

vehicle with the door closed; and provided a rental car agreement for a different car

than the vehicle he was operating. Id. at ___, 791 S.E.2d at 492-93. The trial court

further found that the defendant was driving outside the geographic area approved

in his rental car agreement; the trooper observed numerous air fresheners in the

defendant’s vehicle and other signs of “hard travel;” there was a female dog in the

defendant’s vehicle and “dog food scattered throughout the car[;]” and the defendant

and his passenger “provided inconsistent travel plans.” Id. at ___, 791 S.E.2d at 493.

This Court concluded that the Reed defendant’s nervousness, although “an

appropriate factor to consider,” was insufficient to support reasonable suspicion when

considered together with other factors that were “consistent with innocent travel[,]”

including the presence of a dog in the vehicle and the defendant’s possession of energy

drinks, trash, dog food, and air fresheners. See id.; but see State v. Castillo, ___ N.C.

App. ___, ___, 787 S.E.2d 48, 54 (2016) (recognizing that “[f]actors consistent with



                                          - 15 -
                                            STATE V. COX

                                         Opinion of the Court



innocent travel, when taken together, can give rise to reasonable suspicion, even

though some travelers exhibiting those factors will be innocent.” (citation and

quotation marks omitted) (emphasis added)).

        Our Supreme Court vacated and remanded this Court’s decision in Reed for

reconsideration in light of its holding in Bullock.2 Reed is therefore unavailing to

Defendant, and Bullock controls Defendant’s appeal. In Bullock, our Supreme Court

reversed a decision of this Court in which we held a law enforcement officer lacked

reasonable articulable suspicion of criminal activity before extending the duration of

a traffic stop.     The Bullock defendant was pulled over for speeding and unsafe

movement. In the course of the traffic stop, officers ultimately discovered a large

amount of heroin inside the vehicle the defendant was driving. This Court held the

police “unlawfully prolonged [the stop] by causing [the] defendant to be subjected to

a frisk, sit in the officer’s patrol car, and answer questions while the officer searched

law enforcement databases for reasons unrelated to the mission of the stop and for



        2 On remand, this Court found Bullock factually distinguishable and again held that the officer
in Reed “did not have reasonable suspicion of criminal activity to justify prolonging the traffic stop.”
State v. Reed, ___ N.C. App. ___, ___, 810 S.E.2d 245, 249 (2018) (“Reed II”). This Court concluded
that, under Bullock, the Reed officer’s “actions of requiring [the] [d]efendant to exit his car, frisking
him, and making him sit in the patrol car while he ran records checks and questioned [the] [d]efendant,
did not unlawfully extend the traffic stop.” Id. We further concluded, however, that “after [the officer]
returned [the] [d]efendant’s paperwork and issued the warning ticket, [the] [d]efendant remained
unlawfully seized in the patrol car[,]” and the stop was improperly prolonged based on “legal activity
consistent with lawful travel.” Id. at ___, 810 S.E.2d at 249-50. The State filed a motion seeking a
temporary stay of this Court’s decision in Reed II, which our Supreme Court allowed by order entered
2 February 2018. See State v. Reed, ___ N.C. ___, 809 S.E.2d 130 (2018). We do not find the present
case materially distinguishable from Bullock, and this Court’s holding in Reed II does not alter our
analysis.

                                                 - 16 -
                                     STATE V. COX

                                   Opinion of the Court



reasons exceeding the routine checks authorized by Rodriguez.” State v. Bullock, ___

N.C. App. ___, ___, 785 S.E.2d 746, 752 (2016).

      Our Supreme Court reversed this Court’s decision and held the traffic stop at

issue in Bullock was not unlawfully prolonged under the framework set forth in

Rodriguez.   The Court began its analysis by noting that, under Rodriguez, “the

duration of a traffic stop must be limited to the length of time that is reasonably

necessary to accomplish the mission of the stop, unless reasonable suspicion of

another crime arose before that mission was completed[.]” Bullock, ___ N.C. at ___,

805 S.E.2d at 673 (citations omitted) (emphasis added). It further noted that “[t]he

reasonable duration of a traffic stop . . . includes more than just the time needed to

write a ticket[,]” e.g., time spent conducting “‘ordinary inquiries incident to [the

traffic] stop’” and taking certain precautionary safety measures.         Id. (citation

omitted).

      The facts in Bullock showed that the officer who initiated the traffic stop was

an experienced police officer specially trained in drug interdiction. It was undisputed

that the officer had reasonable suspicion to stop the defendant based on multiple

traffic violations.   After initiating the traffic stop, the officer asked to see the

defendant’s driver’s license and registration.      The defendant provided a driver’s

license, but indicated the vehicle was a rental car. The rental car agreement showed

the car had been rented in another person’s name, and the defendant “was not listed



                                          - 17 -
                                    STATE V. COX

                                  Opinion of the Court



as an authorized driver on the rental agreement.” Id. at ___, 805 S.E.2d at 674.

During this initial interaction, the officer observed multiple cell phones inside the

vehicle which, in the officer’s experience, was common among “people who transport

illegal drugs[.]” Id. The defendant told the officer he had recently moved to North

Carolina. He also indicated he was going to a specific location, but the officer “knew

that [the] defendant was well past his exit if [he] was going [where he said].” Id. The

officer asked the defendant to exit the vehicle, told the defendant he would receive a

warning for the traffic violations, and frisked the defendant. During the frisk, the

officer found a large sum of cash in the defendant’s pocket. After the frisk, the

defendant sat in the officer’s patrol car while the officer “[ran the] defendant’s

information through various law enforcement databases[.]” Id. at ___, 805 S.E.2d at

675.

       While sitting in the patrol car, the Bullock defendant made certain self-

contradictory statements and made inconsistent eye contact with the officer. The

database checks revealed the defendant was issued a North Carolina driver’s license

more than a decade prior and had a criminal history in North Carolina, calling into

question the defendant’s earlier statement that he had only recently moved to North

Carolina. The officer asked for the defendant’s permission to search his vehicle. The

defendant assented to a search of the vehicle but not certain personal possessions

inside it. The officer removed a bag from the trunk of the defendant’s vehicle and



                                         - 18 -
                                    STATE V. COX

                                  Opinion of the Court



performed a dog sniff. The dog alerted to the bag, which was found to contain heroin.

Id.

      Our Supreme Court held the officer did not unlawfully prolong the stop by

frisking the defendant, asking the defendant to sit in the patrol car while running

several database checks, or talking to the defendant “up until the moment that all

three database checks had been completed.” Id. at ___, 805 S.E.2d at 677. The Court

then concluded:

             The conversation that [the officer] had with [the] defendant
             while the database checks were running enabled [the
             officer] to constitutionally extend the traffic stop’s
             duration. The trial court’s findings of fact show[ed] that,
             by the time these database checks were complete, this
             conversation, in conjunction with [the officer’s]
             observations from earlier in the traffic stop, permitted [the
             officer] to prolong the stop until he could have a dog sniff
             performed.

Id. (emphasis added). The Court noted that the officer “came into the stop with

extensive experience investigating drug running, and he knew that [the route the

defendant was traveling was] a major drug trafficking corridor.” Id. “[E]ven before

[the] defendant began talking[,]” the officer made several observations that

“suggested possible drug-running,” including the defendant’s nervousness, the

presence of multiple cell phones inside the defendant’s vehicle, and the fact that the

defendant was driving a rental vehicle that had been rented in another person’s

name. Id. “[The] [d]efendant’s conversation with [the officer], and other aspects of



                                         - 19 -
                                      STATE V. COX

                                   Opinion of the Court



their interaction, quickly provided more evidence of drug activity[,]” including the

defendant’s “illogical” statement about his intended destination and the cash found

in the defendant’s pocket. While speaking to the officer inside the patrol car, the

defendant made self-contradictory statements and did not maintain consistent eye

contact. The database checks also suggested the defendant had been untruthful

about recently moving to North Carolina. Under these circumstances, “the officer

legally extended the duration of the traffic stop to allow for the dog sniff.” Id. at ___,

805 S.E.2d at 678.

      In the present case, we likewise conclude the trial court’s findings of fact

supported its conclusion that Sergeant Bryson observed a sufficient number of “red

flags” before issuing the warning citation to Pursley to support a reasonable suspicion

of criminal activity and therefore justify extending the stop. Sergeant Bryson had

extensive training in drug interdiction, including “the detection of behaviors by

individuals that tend to indicate activity related to the use, transportation[,] and

other activity [associated] with controlled substances.” He had investigated more

than one hundred drug cases for the MCSD and knew that U.S. Route 441 was a

major thoroughfare for drug trafficking from Atlanta into western North Carolina.

When Sergeant Bryson first saw Pursley’s vehicle, he observed body language by both

Pursley and Defendant that he considered evasive. Pursley exhibited “extreme and

continued nervousness” throughout the ensuing traffic stop and was unable to



                                          - 20 -
                                             STATE V. COX

                                          Opinion of the Court



produce any form of personal identification. Defendant and Pursley gave conflicting

accounts of their travel plans and their relationship to each other. During Sergeant

Bryson’s initial conversation with Defendant – which Defendant has not challenged

as improper – Sergeant Bryson observed an open sore on Defendant’s face that

appeared, based on Sergeant Bryson’s professional training and experience, “related

to [the] use of methamphetamine[.]”                Background checks further revealed that

Pursley was driving with an expired license. Under Bullock, considering the totality

of the circumstances, we conclude Sergeant Bryson formed reasonable suspicion of

criminal activity, before issuing the written warning citation and returning Pursley’s

vehicle registration, sufficient to justify extending the traffic stop for further

investigation.3 See Downey, ___ N.C. App. at ___, 796 S.E.2d at 521-22.

                                           III. Conclusion

        Because the trial court’s findings of fact supported its conclusion that Sergeant

Bryson formed reasonable suspicion of criminal activity before the mission of the 10

December 2015 traffic stop was complete, we affirm the trial court’s order denying

Defendant’s motion to suppress.



        3 We find it unnecessary to address Defendant’s argument that one of the seven “red flags”
relied upon by the trial court actually occurred after the issuance of Pursley’s warning citation. The
“red flags” that Defendant concedes did occur before the completion of the traffic stop were sufficient
to support a conclusion that reasonable suspicion existed to justify extending the stop. See State v.
Rayfield, 231 N.C. App. 632, 648, 752 S.E.2d 745, 757 (2014) (holding that “to the extent the trial
court’s other findings contain[ed] errors, they [were] not so severe as to undercut the court’s conclusion
of law that probable cause was present to justify [a] search[] . . . [i]n light of the other evidence cited
by the trial court in support of its conclusion[.]”).

                                                  - 21 -
                        STATE V. COX

                      Opinion of the Court



AFFIRMED.

Judges STROUD and BERGER concur.




                             - 22 -